Judgment, Supreme Court, New York County (Burton Sherman, J.), entered July 12, 1984, which awarded plaintiff $1,250,000 plus interest and costs, unanimously reversed, on the law and the facts, and a new trial ordered on the issue of damages, without costs, unless plaintiff John Fritz, within 20 days after service upon his attorney of a copy of the order to be entered, serves and files in the office of the clerk of the trial court a written stipulation consenting to a reduction of the award for future lost earnings from $450,000 to $360,000, and the entry of an amended judgment in accordance therewith. If plaintiff John Fritz so stipulates, the judgment, as so amended and reduced, is affirmed, without costs and without disbursements.
The award for future lost earnings should be reduced to $360,000, the amount suggested by the evidence and requested by the plaintiff. Concur—Murphy, P. J., Carro, Lynch and Milonas, JJ.